COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00180-CV


Ray L. Foster                              §    From the 431st District Court

                                           §    of Denton County

v.                                         §    (2012-70577-431)

                                           §    July 30, 2015

Sam LeComte                                §    Opinion by Justice Dauphinot

                                           §    Dissent by Justice Gabriel

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Ray L. Foster shall pay all of the costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Lee Ann Dauphinot______________
                                          Justice Lee Ann Dauphinot